On Motion for Preliminary Injunction:
This matter came on regularly for hearing the 11th day of September, 1990, upon plaintiffs motion for a preliminary injunction to enjoin the defendants from constructing a FEMA hurricane relief home on a site adjacent to the graveyard situated towards the rear of the respective existing guest houses of the Utu family and Paolo family, in the village of Amouli.
The Court finds sufficient grounds for the issuance of a preliminary injunction. The evidence preponderates in favor of plaintiffs in terms of the likelihood of prevailing on the merits at trial, and after weighing the equities between the parties, it appears likely that great injury will result to the applicant before a full and final trial can he had on the merits. A.S.C.A. § 43.1301(j).
*114Accordingly, and pending the final disposition of this matter or further order of this Court,
The defendants and each of them, and those in concert with the defendants, are hereby enjoined from continuing the construction of a FEMA home on that site adjacent to the graveyard situated towards the rear of the respective existing guest houses of the Utu family and Paolo family, in the village of Amouli.
It is so Ordered.